—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated August 11, 1994, which denied the petitioner’s application for a major capital improvement rent increase, the petitioner appeals from a judgment of the Supreme Court, Kings County (Vinik, J.), dated March 20, 1995, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
As the Supreme Court properly found, the determination of the respondent, the New York State Division of Housing and Community Renewal (hereinafter the DHCR), under review was not arbitrary and capricious and was supported by a rational basis in the record (see, Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206; Matter of Fulton Terrace Assocs. v New York State Div. of Hous. & Community Renewal, 205 AD2d 774; Matter of Central Mgt. Corp. v Higgins, 191 AD2d 434; 9 NYCRR 2527.8). The DHCR correctly found that the offering plan obligated the petitioner to provide new windows and a new boiler and burner at its "sole cost and expense”, thereby precluding it from obtaining a major capital improvement rent increase based on those improvements (see, Matter of Fulton Terrace Assocs. v New York State Div. of Hous. & Community Renewal, supra).
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.